
	

113 HR 2802 : To designate the facility of the United States Postal Service located at 418 Liberty Street in Covington, Indiana, as the Fountain County Veterans Memorial Post Office.
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2802
		IN THE SENATE OF THE UNITED STATES
		July 15, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To designate the facility of the United States Postal Service located at 418 Liberty Street in
			 Covington, Indiana, as the Fountain County Veterans Memorial Post Office.
	
	
		1.Fountain County Veterans Memorial Post Office
			(a)DesignationThe facility of the United States Postal Service located at 418 Liberty Street in Covington,
			 Indiana, shall be known and designated as the Fountain County Veterans Memorial Post Office.
			(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Fountain County Veterans Memorial Post Office.
			
	Passed the House of Representatives July 14, 2014.Karen L. Haas,Clerk
